Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
4.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al hereafter Jain (US pat. App. Pub. 20130136125) and in view of Durham et al hereafter Durham (US pat. App. Pub. 20180247082).  
5.	As per claims 1, 9, and 17, Jain discloses a method, a system, and a medium comprising: computing a hash value of a of memory of a computer system; comparing the hash value with a previously computed hash value of the page; using a per-encryption value per page in encrypting the page based on determining that the hash value matches the previously computed hash value (paragraphs: 4-6, and 53; wherein it emphasizes that comparing the hash value of the memory segment with the previously determined hash value and using a seed value for encrypting the memory if it matches); and using a modified value of the per-encryption value per page in encrypting the page based on determining that the hash value mismatches the previously computed hash value (paragraphs: 67-69, 102-103 wherein it elaborates that if the has value of the memory segment does not match then a modified seed value will be used to encrypt the memory segment). Jain does not expressly mention a page of memory. However, in the same field of endeavor, Durham discloses hash value of a page of memory (paragraphs: 65-67, 71-73).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Durham’s teachings of hash value of a page of memory with the teachings of Jain, for the purpose of effectively protecting the memory page from unauthorized intruders.    

7.	As per claim 3, Jain discloses the method, comprising: providing the non-secure page as encrypted to the host for storage (paragraphs: 8, 122). 
8.	As per claim 4, Jain discloses the method, wherein comprising: storing the hash value in a secure table of the secure control interface (paragraphs: 4, 118). 
9.	As per claim 5, Jain discloses the method, wherein comprising: converting the non-secure page to the secure page; decrypting, by the secure interface control, the secure page based on the per-encryption value associated with the page to produce a decrypted page; computing a hash value of the decrypted page; comparing the hash value of the decrypted page with the hash value of the page as stored in the secure table; and validating the decrypted page based on determining that the hash value of the decrypted page matches the hash value stored in the secure table (paragraphs: 9, 49, 91). 
10.	As per claim 6, Jain discloses the method, wherein the secure interface control comprises firmware, hardware, or a combination of firmware and hardware; the secure page is assigned to a secure container or a secure virtual machine managed by the host; and the host is a hypervisor or an operating system (paragraphs: 46, 87, 112). 
11.	As per claim 7, Jain discloses the method, wherein encrypting the page incorporates a combination of an address value associated with the page, one or more random values, and the per-encryption value with a cryptographically-secure hash function (paragraphs: 5, 92, 283). 

13.	 Claims 10-16, and 18-24 are listed all the same elements of claims 2-8. Therefore, the supporting rationales of the rejection to claims 2-8 apply equally as well to claims 10-16, and 18-24.

Citation of References
14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Herbert et al (US pat. 5757919): discusses An outgoing page is selected to be exported from a physically secure environment to an insecure environment. An integrity check value is generated and stored for the outgoing page. In one embodiment, this takes the form of taking a one-way hash of the page using a well-known one-way hash function. The outgoing page is then encrypted using a cryptographically strong encryption algorithm. Among the algorithms that might be used in one embodiment of the invention are IDEA and DES. The encrypted outgoing page is then exported to the external storage. By virtue of the encryption and integrity check, the security of the data on the outgoing page is maintained in the insecure environment.  
Arnold (US pat. App. Pub. 20120185699): elaborates receiving a cleartext key in the memory, the encryption key having a plurality of segments including segment K1 and segment K2, computing in the processor a hash of the segment K2, truncating in the 

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436